DETAILED ACTION
This action is in response to the Applicant Arguments/Remarks dated 22 June 2022. No claim has been amended. No claim has been added or cancelled. Claims 1-19 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of FOSKETT et al. (US20170063720A1) and further view of SARKAR et al. (US20160182403A1).
As to claim 1, RIDER teaches a method for configuring virtual infrastructure objects via a graphical user interface (GUI) (See Fig. 3, par. 0018 regarding a sample user interface used during cluster configuration; as taught by RIDER), receiving, by the configuration client, first real-time feedback associated with the first cluster of virtual infrastructure objects (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a first object count in a first GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER does not teach the method comprising: receiving, by a configuration client, a first GUI selection in a first GUI element supported by the configuration client, wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects; receiving, by the configuration client, a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the first management server.
In similar field of endeavor, FOSKETT teaches the method comprising: receiving, by a configuration client, a first GUI selection in a first GUI element supported by the configuration client (see figs. 3-12, for example fig. 10, par. 0058, wherein fig. 10 shows an example technical component request interface (“request interface”) 1000 where the resource requester 150 interacts with the request interface 1000 to submit a request for a new resource to provision to a target hosting environment; as taught by FOSKETT), wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects (see figs. 3-12, for example fig. 10, par. 0060, wherein the baseline resource request content 1002 includes parameter fields 1006 that are consistent across multiple different requests for resource provisioning. The baseline resource request content 1002 may be present on each request interface for a new VM for a given service provider; as taught by FOSKETT); receiving, by the configuration client, a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects (see figs. 3-12, for example fig. 10, par. 0061, wherein the dynamic resource request content 1004 includes metadata tag identifiers 1008 and metadata tag content fields 1010. The MNP 112 selects metadata tags for inclusion, as dynamic resource request content 1004, and wherein the MNP 112 dynamically generates a request interface including metadata tags designated as prioritized for that resource and for that service provider; as taught by FOSKETT); and the one or more first virtual infrastructure object tags from the first management server (see figs. 3-4, par. 0035, wherein the MNP 112 receives the metadata discovery responses 330 (410); as taught by FOSKETT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER method to include the teachings of FOSKETT wherein the method comprising: receiving, by a configuration client, a first GUI selection in a first GUI element supported by the configuration client, wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects; receiving, by the configuration client, a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the first management server. Such a person would have been motivated to make this combination as improvements in multiple cloud system control will facilitate the further development and implementation of functionality into the cloud (FOSKETT, par. 0002).
RIDER and FOSKETT do not teach after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags. 
In similar field of endeavor, SARKAR teaches after a creation process of a first policy (See Fig. 3, par. 0053 wherein the administrator may simply select a group of host computers in a particular server rack or in a particular blade enclosure and indicate a desire to create a client-host affinity rule, for example, using a graphical user interface provided by the user interface unit 302; as taught by SARKAR), and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags (See par. 0039, The placement module searches for suitable host computers in the distributed computer system that can satisfy the resource requirements of a client to be placed, such as CPU, RAM, network and storage resources, and any policy requirements for the client to be placed, such as affinity and anti-affinity rules; as taught by SARKAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER and FOSKETT method to include the teachings of SARKAR wherein after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags. Such a person would have been motivated to make this combination as a client-host affinity rule ensures that specified clients are only placed in specified host computers (SARKAR, par. 0002).

As to claim 7, RIDER teaches a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by one or more processors, cause the one or more processors to perform or control performance of operations to configure virtual infrastructure objects via a graphical user interface (GUI) (See Fig. 3, par. 0018 regarding  a sample user interface used during cluster configuration; as taught by RIDER); receiving, by the configuration client, first real-time feedback associated with the first cluster of virtual infrastructure objects (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a first object count in a first GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER does not teach the operations comprising: receiving, by a configuration client, a first GUI selection in a first GUI element supported by the configuration client, wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects; receiving, by the configuration client, a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects during a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the first management server.
In similar field of endeavor, FOSKETT teaches the method comprising: receiving, by a configuration client, a first GUI selection in a first GUI element supported by the configuration client (see figs. 3-12, for example fig. 10, par. 0058, wherein fig. 10 shows an example technical component request interface (“request interface”) 1000 where the resource requester 150 interacts with the request interface 1000 to submit a request for a new resource to provision to a target hosting environment; as taught by FOSKETT), wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects (see figs. 3-12, for example fig. 10, par. 0060, wherein the baseline resource request content 1002 includes parameter fields 1006 that are consistent across multiple different requests for resource provisioning. The baseline resource request content 1002 may be present on each request interface for a new VM for a given service provider; as taught by FOSKETT); receiving, by the configuration client, a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects (see figs. 3-12, for example fig. 10, par. 0061, wherein the dynamic resource request content 1004 includes metadata tag identifiers 1008 and metadata tag content fields 1010. The MNP 112 selects metadata tags for inclusion, as dynamic resource request content 1004, and wherein the MNP 112 dynamically generates a request interface including metadata tags designated as prioritized for that resource and for that service provider; as taught by FOSKETT); and the one or more first virtual infrastructure object tags from the first management server (see figs. 3-4, par. 0035, wherein the MNP 112 receives the metadata discovery responses 330 (410); as taught by FOSKETT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER method to include the teachings of FOSKETT wherein the method comprising: receiving, by a configuration client, a first GUI selection in a first GUI element supported by the configuration client, wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects; receiving, by the configuration client, a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the first management server. Such a person would have been motivated to make this combination as improvements in multiple cloud system control will facilitate the further development and implementation of functionality into the cloud (FOSKETT, par. 0002).
RIDER and FOSKETT do not teach after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags. 
In similar field of endeavor, SARKAR teaches after a creation process of a first policy (See Fig. 3, par. 0053 wherein the administrator may simply select a group of host computers in a particular server rack or in a particular blade enclosure and indicate a desire to create a client-host affinity rule, for example, using a graphical user interface provided by the user interface unit 302; as taught by SARKAR), and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags (See par. 0039, The placement module searches for suitable host computers in the distributed computer system that can satisfy the resource requirements of a client to be placed, such as CPU, RAM, network and storage resources, and any policy requirements for the client to be placed, such as affinity and anti-affinity rules; as taught by SARKAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER and FOSKETT non-transitory computer-readable medium to include the teachings of SARKAR wherein after a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags. Such a person would have been motivated to make this combination as a client-host affinity rule ensures that specified clients are only placed in specified host computers (SARKAR, par. 0002).

As to claim 13, RIDER teaches an apparatus to configure virtual infrastructure objects via a graphical user interface (GUI), wherein the apparatus comprises: one or more processors; and a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors (See Fig. 3, par. 0018 regarding  a sample user interface used during cluster configuration; as taught by RIDER), receive first real-time feedback associated with the first cluster of virtual infrastructure objects (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and display a first real-time object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER does not teach cause the one or more processors to: receive a first GUI selection in a first GUI element supported by the apparatus, wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects; receive a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects during a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the first management server.
In similar field of endeavor, FOSKETT teaches cause the one or more processors to: receive a first GUI selection in a first GUI element supported by the apparatus (see figs. 3-12, for example fig. 10, par. 0058, wherein fig. 10 shows an example technical component request interface (“request interface”) 1000 where the resource requester 150 interacts with the request interface 1000 to submit a request for a new resource to provision to a target hosting environment; as taught by FOSKETT), wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects (see figs. 3-12, for example fig. 10, par. 0060, wherein the baseline resource request content 1002 includes parameter fields 1006 that are consistent across multiple different requests for resource provisioning. The baseline resource request content 1002 may be present on each request interface for a new VM for a given service provider; as taught by FOSKETT); receive a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects (see figs. 3-12, for example fig. 10, par. 0061, wherein the dynamic resource request content 1004 includes metadata tag identifiers 1008 and metadata tag content fields 1010. The MNP 112 selects metadata tags for inclusion, as dynamic resource request content 1004, and wherein the MNP 112 dynamically generates a request interface including metadata tags designated as prioritized for that resource and for that service provider; as taught by FOSKETT); and the one or more first virtual infrastructure object tags from the first management server (see figs. 3-4, par. 0035, wherein the MNP 112 receives the metadata discovery responses 330 (410); as taught by FOSKETT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER method to include the teachings of FOSKETT to cause the one or more processors to: receive a first GUI selection in a first GUI element supported by the apparatus, wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects; receive a second GUI selection in the first GUI element, wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects,  and the one or more first virtual infrastructure object tags from the first management server;. Such a person would have been motivated to make this combination as improvements in multiple cloud system control will facilitate the further development and implementation of functionality into the cloud (FOSKETT, par. 0002).
RIDER and FOSKETT do not teach during a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags. 
In similar field of endeavor, SARKAR teaches during a creation process of a first policy (See Fig. 3, par. 0053 wherein the administrator may simply select a group of host computers in a particular server rack or in a particular blade enclosure and indicate a desire to create a client-host affinity rule, for example, using a graphical user interface provided by the user interface unit 302; as taught by SARKAR), and the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags (See par. 0039, The placement module searches for suitable host computers in the distributed computer system that can satisfy the resource requirements of a client to be placed, such as CPU, RAM, network and storage resources, and any policy requirements for the client to be placed, such as affinity and anti-affinity rules; as taught by SARKAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER and FOSKETT apparatus to include the teachings of SARKAR wherein during a creation process of a first policy, and the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags. Such a person would have been motivated to make this combination as a client-host affinity rule ensures that specified clients are only placed in specified host computers (SARKAR, par. 0002).

As to claim 19, RIDER, FOSKETT and SARKAR teach the limitations of claim 1. FOSKETT further teaches after receiving the first GUI selection, receiving a set of tags from the first cluster that the first management server has access to, wherein the one or more first virtual infrastructure object tags specified by the second GUI selection is included in the set of tags (see figs. 5-8, for example fig. 6, par. 0045, wherein the MNP 112 retrieves the matching metadata tags and their metadata tag content, if any is currently set, from the proxy metadata tagging repository 232 and populates the metadata tag window 604 (816); as taught by FOSKETT).   

Claims 2-4, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of FOSKETT et al. (US20170063720A1) and further view of SARKAR et al. (US20160182403A1) and further view of HUANG et al. (US20180191890A1).


As to claim 2, RIDER, FOSKETT and SARKAR teach the limitations of claim 1. RIDER further teaches receiving, by the configuration client, second real-time feedback associated with the first cluster of hosts and the one or more first host tags from the first management server (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a second object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER, FOSKETT and SARKAR do not teach receiving, by the configuration client, a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy, and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags.
In similar field of endeavor, HUANG teaches receiving, by the configuration client, a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0073 wherein in step 601, one or more of the physical hardware resources in a cloud computing environment may be designated with one or more tags by a cloud operator or administrator; as taught by HUANG), and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR method to include the teachings of HUANG for receiving, by the configuration client, a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy, and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (HUANG, par. 0004).

As to claim 3, RIDER, FOSKETT, SARKAR and HUANG teach the limitations of claim 2. HUANG further teaches after having created the first policy, displaying, by the configuration client, the first policy, the selected one or more first virtual infrastructure object tags, the selected one or more first host tags, or both (See Figs. 7A-7C, pars. 0071-0081, for example par. 0071 wherein tags may be stored as individual pieces of data (e.g., under the TAG_ID column) in a database table or other storage within a cloud system. A shown in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). RIDER further teaches and a real-time number of virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy in a second GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 4, RIDER, FOSKETT, SARKAR and HUANG teach the limitations of claim 3. RIDER further teaches in response to a fourth GUI selection of the first policy in the second GUI element, displaying, by the configuration client, the status information associated with each of the virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy and a third object count in a third GUI element (See Figs. 4C-4F, par. 0046 wherein status of the host configuration during cluster construction is illustrated in FIG. 4C. If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed, as illustrated in FIG. 4E. The final report may still include details about issues encountered during configuration which may be due to incompatibility of features or hosts selected, as illustrated in FIG. 4F; as taught by RIDER).

As to claim 8, RIDER, FOSKETT and SARKAR teach the limitations of claim 7. RIDER further teaches receiving, by the configuration client, second real-time feedback associated with the first cluster of hosts and the one or more first host tags from the first management server (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a second object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER, FOSKETT and SARKAR do not teach receiving, by the configuration client, a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy, and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags.
In similar field of endeavor, HUANG teaches receiving, by the configuration client, a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0073 wherein in step 601, one or more of the physical hardware resources in a cloud computing environment may be designated with one or more tags by a cloud operator or administrator; as taught by HUANG), and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR non-transitory computer-readable medium to include the teachings of HUANG for receiving, by the configuration client, a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy, and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (HUANG, par. 0004).

As to claim 9, RIDER, FOSKETT, SARKAR and HUANG teach the limitations of claim 8. HUANG further teaches after having created the first policy, displaying, by the configuration client, the first policy, the selected one or more first virtual infrastructure object tags, the selected one or more first host tags, or both (See Figs. 7A-7C, pars. 0071-0081, for example par. 0071 wherein tags may be stored as individual pieces of data (e.g., under the TAG_ID column) in a database table or other storage within a cloud system. A shown in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG).  RIDER further teaches and a real-time number of virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy in a second GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 10, RIDER, FOSKETT, SARKAR and HUANG teach the limitations of claim 9. RIDER further teaches wherein the operations further comprise: in response to a fourth GUI selection of the first policy in the second GUI element, displaying, by the configuration client, the status information associated with each of the virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy and a third object count in a third GUI element (See Figs. 4C-4F, par. 0046 wherein status of the host configuration during cluster construction is illustrated in FIG. 4C. If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed, as illustrated in FIG. 4E. The final report may still include details about issues encountered during configuration which may be due to incompatibility of features or hosts selected, as illustrated in FIG. 4F; as taught by RIDER).

As to claim 14, RIDER, FOSKETT and SARKAR teach the limitations of claim 13. RIDER further teaches receive second real-time feedback associated with the first cluster of hosts and the one or more first host tags from the first management server (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and display a second real-time object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER, FOSKETT and SARKAR do not teach wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: receive a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy, and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags.
In similar field of endeavor, HUANG teaches wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: receive a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0073 wherein in step 601, one or more of the physical hardware resources in a cloud computing environment may be designated with one or more tags by a cloud operator or administrator; as taught by HUANG), and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR apparatus to include the teachings of HUANG wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: receive a third GUI selection in the first GUI element, wherein the third GUI selection specifies one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy, and the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (HUANG, par. 0004).

As to claim 15, RIDER, FOSKETT, SARKAR and HUANG teach the limitations of claim 14. HUANG further teaches wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: after having created the first policy, display the first policy, the selected one or more first virtual infrastructure object tags, the selected one or more first host tags, or both (See Figs. 7A-7C, pars. 0071-0081, for example par. 0071 wherein tags may be stored as individual pieces of data (e.g., under the TAG_ID column) in a database table or other storage within a cloud system. A shown in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). RIDER further teaches and a real-time number of virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy in a second GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 16, RIDER, FOSKETT, SARKAR and HUANG teach the limitations of claim 15. RIDER further teaches wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: in response to a fourth GUI selection of the first policy in the second GUI element, display the status information associated with each of the virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy and a third object count in a third GUI element (See Figs. 4C-4F, par. 0046 wherein status of the host configuration during cluster construction is illustrated in FIG. 4C. If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed, as illustrated in FIG. 4E. The final report may still include details about issues encountered during configuration which may be due to incompatibility of features or hosts selected, as illustrated in FIG. 4F; as taught by RIDER).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of FOSKETT et al. (US20170063720A1) and further view of SARKAR et al. (US20160182403A1) and further view of BURK et al. (US20170034075A1).



As to claim 5, RIDER, FOSKETT and SARKAR teach the limitations of claim 1. RIDER, FOSKETT and SARKAR do not teach retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element.
In similar field of endeavor, BURK teaches retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element (See Figs. 23-28, pars. 0167-0183, for example fig. 23, par. 0168 wherein the GUI is highlighting the policies available for binding to resources in the policy unification framework. The policy framework GUI 2300 includes three tabs 2305-2315 for policies, bindings, and resources. The policies tab 2305 is selected, so that the GUI presents information about the 8 policies stored by the policy framework; as taught by BURK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR method to include the teachings of BURK for retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (BURK, par. 0004).
As to claim 11, RIDER, FOSKETT and SARKAR teach the limitations of claim 7. RIDER, FOSKETT and SARKAR do not teach wherein the operations further comprise: retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element.
In similar field of endeavor, BURK teaches wherein the operations further comprise: retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element (See Figs. 23-28, pars. 0167-0183, for example fig. 23, par. 0168 wherein the GUI  is highlighting the policies available for binding to resources in the policy unification framework. The policy framework GUI 2300 includes three tabs 2305-2315 for policies, bindings, and resources. The policies tab 2305 is selected, so that the GUI presents information about the 8 policies stored by the policy framework; as taught by BURK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR the non-transitory computer-readable medium to include the teachings of BURK wherein the operations further comprise: retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (BURK, par. 0004).

As to claim 17, RIDER, FOSKETT and SARKAR teach the limitations of claim 13. RIDER, FOSKETT and SARKAR do not teach wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: retrieve a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and display the first policy and the second policy in the second GUI element.
In similar field of endeavor, BURK teaches wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: retrieve a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and display the first policy and the second policy in the second GUI element (See Figs. 23-28, pars. 0167-0183, for example fig. 23, par. 0168 wherein the GUI is highlighting the policies available for binding to resources in the policy unification framework. The policy framework GUI 2300 includes three tabs 2305-2315 for policies, bindings, and resources. The policies tab 2305 is selected, so that the GUI presents information about the 8 policies stored by the policy framework; as taught by BURK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR apparatus to include the teachings of BURK wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: retrieve a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and display the first policy and the second policy in the second GUI element. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (BURK, par. 0004).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of FOSKETT et al. (US20170063720A1) and further view of SARKAR et al. (US20160182403A1) and further view of NAGPAL et al. (US10133619B1).

As to claim 6, RIDER, FOSKETT and SARKAR teach the limitations of claim 1. RIDER, FOSKETT and SARKAR do not teach displaying, by the configuration client, remediation related information if conditions for remediation are met.
In similar field of endeavor, NAGPAL teaches displaying, by the configuration client, remediation related information if conditions for remediation are met (See Fig. 10, col. 21, ln. 13 wherein notification of analysis performed and/or corrective action recommendations relevant to the settings/configuration of the hardware, user VMs, control VM, hypervisor, network, or other data can be presented as an alert such that an IT manager would observe the occurrence of automatic remediation and/or take remedial action; as taught by NAGPAL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR method to include the teachings of NAGPAL for displaying, by the configuration client, remediation related information if conditions for remediation are met. Such a person would have been motivated to make this combination as in an environment where each processor hosts several, or dozens, or scores or more virtual machines, and in situations where there are inter-processor communications or effects that are being observed, the number of collected observations grows super-linearly. New highly resilient techniques are needed to deal with inter-processor communications and/or inter-VM communications (NAGPAL, col. 1, ln. 63).

As to claim 12, RIDER, FOSKETT and SARKAR teach the limitations of claim 7. RIDER, FOSKETT and SARKAR do not teach displaying, by the configuration client, remediation related information if conditions for remediation are met.
In similar field of endeavor, NAGPAL teaches displaying, by the configuration client, remediation related information if conditions for remediation are met (See Fig. 10, col. 21, ln. 13 wherein notification of analysis performed and/or corrective action recommendations relevant to the settings/configuration of the hardware, user VMs, control VM, hypervisor, network, or other data can be presented as an alert such that an IT manager would observe the occurrence of automatic remediation and/or take remedial action; as taught by NAGPAL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR non-transitory computer-readable medium to include the teachings of NAGPAL for displaying, by the configuration client, remediation related information if conditions for remediation are met. Such a person would have been motivated to make this combination as in an environment where each processor hosts several, or dozens, or scores or more virtual machines, and in situations where there are inter-processor communications or effects that are being observed, the number of collected observations grows super-linearly. New highly resilient techniques are needed to deal with inter-processor communications and/or inter-VM communications (NAGPAL, col. 1, ln. 63).

As to claim 18, RIDER, FOSKETT and SARKAR teach the limitations of claim 13. RIDER, FOSKETT and SARKAR do not teach wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: display remediation related information if conditions for remediation are met.
In similar field of endeavor, NAGPAL teaches wherein the apparatus is further configured to: display remediation related information if conditions for remediation are met (See Fig. 10, col. 21, ln. 13 wherein notification of analysis performed and/or corrective action recommendations relevant to the settings/configuration of the hardware, user VMs, control VM, hypervisor, network, or other data can be presented as an alert such that an IT manager would observe the occurrence of automatic remediation and/or take remedial action; as taught by NAGPAL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, FOSKETT and SARKAR apparatus to include the teachings of NAGPAL wherein the non-transitory computer- readable medium having additional instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to: display remediation related information if conditions for remediation are met. Such a person would have been motivated to make this combination as in an environment where each processor hosts several, or dozens, or scores or more virtual machines, and in situations where there are inter-processor communications or effects that are being observed, the number of collected observations grows super-linearly. New highly resilient techniques are needed to deal with inter-processor communications and/or inter-VM communications (NAGPAL, col. 1, ln. 63).
Response to Arguments 
Applicant's arguments, with regards to claims 1-19, filed 22 June 2022 have been fully considered but they are not persuasive.
Applicant argues that [“It is respectfully submitted that Rider, Foskett and Sarkar, individually or in combination, do not teach these elements” (Pages 8-9)]. Examiner respectfully disagrees.
Applicant further argues that [“the static and consistent parameter fields 1006 in the baseline resource request content 1002 of Foskett cannot "specif[y] a first management server that corresponds to a first cluster of virtual infrastructure objects" as required in claim 1. Therefore, Foskett cannot teach elements of "wherein the first GUI selection specifies a first management server that corresponds to a first cluster of virtual infrastructure objects" in claim 1” (page 9)]. Examiner respectfully disagrees.
FOSKETT discloses “The resource requester 150 interacts with the request interface 1000 to submit a request for a new resource to provision to a target hosting environment” (par. 0058). FOSKETT further discloses “The baseline resource request content 1002 may be present on each request interface for a new VM for a given service provider, for instance. Baseline request content may vary widely from implementation to implementation. Some examples of baseline resource request content may include: customer information, such as login ID and email address; client/project information, including client name, project name, and billing identifier; and account and server details, such as an account name, subscription name, subscription identifier, provider location or region, network, disk image, username, password, and resource size” (par. 0060). In addition, at the very top of fig. 10, it is disclosed “Use this service to create a server on a Red provider target hosting platform, through an existing account” (fig. 10) (emphases added).
Applicant further argues that [“Foskett does not teach that the added metadata tags are assigned to a VM in a specific cluster of VMs, such as "at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects" as required in claim 1. Accordingly, Foskett also fails to teach elements of "wherein the second GUI selection specifies one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects" as required in claim 1” (page 9)]. Examiner respectfully disagrees.
FOSKETT discloses “The MNP 112 selects metadata tags for inclusion, as dynamic resource request content 1004, that have been designated as prioritized metadata tags (as also shown in FIG. 5)” (fig. 10, par. 0061). FOSKETT further discloses “FIG. 5 shows a metadata tagging control interface (“control interface”) 500. In particular, the MNP 112 generates the control interface 500 (802) to facilitate adding, deleting, and renaming new metadata tags, and to facilitate synchronizing metadata tags to target hosting platforms” (par. 0042). 
Applicant further argues that [“Foskett’s MNP is a network proxy, instead of a "configuration client" required in claim 1” (page 9)]. Examiner respectfully disagrees.
FOSKETT discloses “Responsive to activation of the Modify Tag control 512, the MNP 112 performs metadata tag addition, deletion, or renaming according to further operator input. The MNP 112 may then responsively update the proxy metadata tagging repository 232 (810), e.g., by creating a new metadata tag and inserting it into the proxy metadata tagging repository 232” (par. 0043) (emphasis added).
Applicant further argues that [“none of these figures in Foskett specifies a management server, let alone tags that such management server has access to after receiving the first GUI selection specifying such management server. Therefore, by virtue of its recitation and dependency, claim 19 is also patentable” (page 10). Examiner respectfully disagrees.
FOSKETT discloses “A multi-cloud network proxy (MNP) 112 makes complex cloud architectural provisioning and execution decisions across multiple cloud services, taking into account the global network architecture 100, the various service provider locations and capabilities, and other factors” (par. 0019). FOSKETT further discloses “the MNP 112 may include a metadata tagging repository 114 configured to, among other functions, store, analyze, and manipulate metadata tags for technical components, e.g., VMs, networks, disk images, and a wide range of other types and assets, provisioned in any of the target hosting platforms” (par. 0020); and “The MNP 112 controls and facilitates normalization of the metadata tag identifies and metadata tag content attached to the technical components hosted in the various target hosting platforms by the service providers. The MNP 112 performs this role regardless of whether any particular target hosting platform natively supports metadata tagging. In that regard, the MNP 112 maintains the proxy metadata tagging repository 232 as a centralized source of metadata tagging information” (par. 0031).
Applicant further argues that [“Rider is silent with respect to any real-time feedback associated with one or more host tags. Therefore, Rider cannot teach elements above recited in claim 2” (page 10)]. Examiner respectfully disagrees.
RIDER discloses “If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues” (par. 0046). RIDER further discloses “The networking module also allows for custom configuration of network settings during customization of hosts by allowing editing of specific network settings while retaining network compatibility among all hosts in the cluster, sends alerts when there are network compatibility issues due to customization” (par. 0058). RIDER further discloses “The storage module then evaluates the type of storage hardware at each host, as illustrated by decision point 730. If the storage hardware is a host bus adapter (HBA), then the storage module sends an alert to the user to contact storage administrator to resolve the storage issue, as illustrated by operation 735” (fig. 7, par. 0081). RIDER further discloses “If a user enters information that conflicts with the available network resource settings, the networking module issues warning and/or error messages to alert the user of potential incompatibility. For instance, if the default settings include 2 NICs from the same network and the user tries to select a NIC from a different network during customization, the networking module sends an error message indicating the mismatch” (fig. 8, par. 0084) (emphases added).
Applicant further argues that [“Huang is completely silent with respect to displaying any policy in a GUI element. Therefore, Huang cannot teach elements recited in claim 3 above” (page 10)]. Examiner respectfully disagrees.
HUANG discloses “In some embodiments, the unique virtual view can be based on any of the following: virtual machine permissions; application of a policy engine to one or more virtual machine identifiers; the user accessing a virtual machine; the applications executing on a virtual machine; networks accessed by a virtual machine; or any other similar criteria. For instance, the hypervisor 402 may create one or more unsecure virtual machines 432 and one or more secure virtual machines 432. Unsecure virtual machines 432 may be prevented from accessing resources, hardware, memory locations, and programs that secure virtual machines 432 may be permitted to access” (par. 0063).
Thus, the combination of  RIDER, FOSKETT, SARKAR and HUANG adequately discloses applicant's claimed limitations. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US8799431B2
2006-08-10
Virtual systems management
US10325102B2
2014-05-23
Real-time customer experience management systems and methods


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174